Citation Nr: 1243971	
Decision Date: 12/28/12    Archive Date: 12/31/12

DOCKET NO.  09-10 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disease, to include gastroesophageal reflux disease (GERD) and hiatal hernia.

2.  Entitlement to service connection for a left ear hearing disability.

3.  Entitlement to service connection for a right ear hearing disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Johnson, Counsel 


INTRODUCTION

The Veteran served on active duty from December 1973 to March 1974.

These matters are before the Board of Veterans' Appeals (Board) on appeal of rating decisions issued in February 2007 and April 2008 of a Department of Veterans Affairs (VA) Regional Office (RO). 

The RO certified one of the issues on appeal as a claim for GERD, abdominal pain, and possible inflammatory bowel disease (previously claimed as residuals of a stomach injury).  This issue has been recharacterized to comport with the evidence of record.

The Veteran was scheduled for a hearing before the Board in August 2011, but failed to appear.  Accordingly, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.702 (2012). 

The issues of entitlement to service connection for a left ear and a right ear hearing disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

A gastrointestinal disease, to include GERD and a hiatal hernia, did not manifest during service and is not related to military service. 


CONCLUSION OF LAW

The criteria for service connection for gastrointestinal disease have not been met.  38 U.S.C.A. §§ 1110, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303 (2012).  

REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  A September 2006 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claim was subsequently readjudicated, most recently in a February 2009 statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  A VA examination was not conducted.  However, as there is no evidence of gastrointestinal disease in service; no competent evidence showing that current gastrointestinal disease may be linked to active service; and no reported continuity of symptomatology, no examination is necessary.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing circumstances when a VA examination is required).  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).   

Analysis

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomalogy.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Disorders diagnosed after discharge may be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Service treatment records include the report of an entrance examination performed in November 1973.  That report shows the Veteran had surgical scars on his abdomen.  A corresponding Report of Medical History shows he reported a history of lacerations to his abdominal wall.  He also was noted to have been status post laparotomy for questionable intestinal obstruction, six to seven years prior, with no residuals.  The remaining service records do not reflect any gastrointestinal-related complaints or findings.  The file does not include a separation examination report.

Post-service private medical records reflect that the Veteran was treated in September 2005 following complaints of recent onset of acute and severe abdominal pain, nausea, vomiting.  He reported that he had 18 inches of his intestines removed at 12 years of age and had also undergone an appendectomy at that time.  A September 2005 computed-tomography (CT) scan of the abdomen revealed multiple dilated loops of small bowel and a prior appendectomy.  He was diagnosed with an acute small bowel obstruction, which was treated conservatively and resolved.  A colonoscopy and an upper endoscopy (EGD) were performed in October 2005, as he was known to have chronic anemia.  These tests were normal.  A small bowel follow-through performed that month was also normal with no evidence of inflammatory bowel disease in the small bowel.  

VA treatment records dated from December 2006 show a diagnosis of GERD in the Veteran's medical history.  A March 2007 treatment record shows a new complaint of abdominal pain, nausea, decreased appetite, and altered bowel movement.  A CT scan of the abdomen was performed in September 2007 and the results were normal.  Blood tests conducted that month revealed considerable anemia, which is noted to have been secondary to a possible gastrointestinal bleed versus malabsorption due to small bowel resection.  An EGD was performed in November 2007 and revealed evidence of a small hiatal hernia and positive reflux.  A colonoscopy performed in November 2007 was normal.  A small bowel follow-through performed in December 2007 was also normal.  

The first required element of a successful service connection claim is a current disability.  Based on the contemporary record, current gastrointestinal disease has been shown.  The Veteran is currently diagnosed with GERD and a hiatal hernia.  There is no competent evidence of a current diagnosis of inflammatory bowel disease or a small bowel obstruction during the appeals period.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

The second element, which is an injury or disease in service, has not been met.  Service treatment records do not reflect any concurrent findings of injury to the abdomen, gastrointestinal-related complaints, or diagnosed gastrointestinal disease.  The Veteran has not otherwise reported that he sustained an abdominal injury during service, or that he experienced gastrointestinal symptoms in service.  

The third element, which is evidence of a nexus between the claimed in-service injury or disease and the present disability, has also not been established.  There is no competent medical evidence linking the Veteran's currently diagnosed gastrointestinal disease to military service, and the Veteran has not otherwise reported that he experienced gastrointestinal symptoms in service with a continuity of similar symptoms since discharge.  Without evidence of an in-service gastrointestinal disease or injury, and the required nexus between the current gastrointestinal disease and military service, service connection cannot be established.  

The preponderance of the evidence is against the claim for service connection; there is no doubt to be resolved; and service connection is not warranted. 

ORDER

Service connection for a gastrointestinal disease, to include GERD and hiatal hernia, is denied.


REMAND

The Veteran seeks service connection for hearing loss of the right and left ears. 

Service treatment records show that a left ear hearing defect (at 4000 Hertz) was noted upon entrance to service.  Clinical notes dated in January and February 1974 reflect complaints of earaches and difficulty hearing in both ears, along with objective findings of excessive cerumen in the ears.  Post-service treatment records include a January 2007 VA audiology evaluation report that shows the Veteran reported he had sustained an ear injury during a boxing match in service.  He also reported a history of hearing loss since service discharge.  VA audiograms dated in January and October 2007 show the Veteran's hearing acuity in both ears meets the criteria for a disability pursuant to 38 C.F.R. § 3.385.  The Veteran has not been provided with a VA examination to evaluate the etiology of his current bilateral hearing loss disability and this must be rectified on remand.  See 38 C.F.R. § 3.159(c); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

On remand, VA must ask the Veteran to identify any additional, pertinent VA and non-VA treatment records that are outstanding.  The most recent VA treatment records are current as of April 2008, and more recent records are not available for the Board's review via Virtual VA.  Thus, any additional, pertinent VA treatment records must either be made accessible on Virtual VA or be printed and added to the file.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history). 

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2012). 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and his representative and request that they provide sufficient information, and if necessary, authorization, to enable the RO to obtain any additional evidence pertinent to the claims on appeal.  After securing the necessary authorizations for release of this information, obtain copies of all records referred to by the Veteran not already of record, including any pertinent VA treatment records dated since April 2008.  Any negative response must be in writing and associated with the claims file.

2.  Schedule the Veteran for a VA audiology examination by an appropriate medical professional.  The entire claims file (i.e., the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review. 

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that a right ear hearing loss disability is related to service, to include as a result of any noise exposure and the trauma reportedly sustained during a boxing match.

The examiner is also to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that a left ear hearing loss disability (that pre-existed the Veteran's entrance into service), increased in severity during service, to include as a result of any noise exposure and/or trauma reportedly sustained during a boxing match.  If the examiner is able to determine that there was an increase in the severity of the left ear hearing loss, state whether such increase was a natural progression of the disease.

The examiner is advised that the term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition as contrasted to a temporary worsening of symptoms.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

3.  Review the claims file to ensure that all of the foregoing development has been completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative an appropriate period of time to respond.  The case is to then be returned to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


